UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-53232 TC Power Management Corp. (Exact name of small business issuer as specified in its charter) Nevada 27-0686445 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1846 E. Innovation Park Dr. Oro Valley, AZ 85755 (Address of principal executive offices) (520) 318-5595 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). X YesoNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YesX No As ofApril 13, 2011, there were 27,063,400 shares of the issuer $.001 par value common stock issued and outstanding. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited interim financial statements of TC Power Management Corp. (“TC Power” or the “Company”) as of February 28, 2011, and for the six months ended February 28, 2011 and 2010 have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statement presentation and in accordance with the instructions to Form 10-Q and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in TC Power’s Form 10-K filing with the SEC for the year ended August 31, 2010.In the opinion of management, the financial statements contain all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the financial position and the results of operations for the interim periods. The results of operations for the six months ended February 28, 2011 are not necessarily indicative of the results that may be expected for the full year. 1 TC POWER MANAGEMENT CORP. (An Exploration Stage Company) Consolidated Balance Sheets February 28, August 31, (Unaudited) ASSETS Current assets Cash $ $ Net VAT receivable - Prepaid and other current assets - Total current assets Property and equipment – net - Security deposits - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current liabilities Accounts payable and accrued expenses $ $ Notes payable - Related party payables Total liabilities Stockholders’ deficiency Common stock, $0.001 par value, 100,000,000 shares authorized, 27,063,400 and 24,483,400 shares issued and outstanding at February 28, 2011 and August 31, 2010, respectively Additional paid-in capital Accumulated other comprehensive income - Deficit accumulated from prior operations ) ) Deficit accumulated during the exploration stage ) - Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ See the accompanying notes to consolidated financial statements. F-1 TC POWER MANAGEMENT CORP. (An Exploration Stage Company) Consolidated Statements of Operations (Unaudited) Period From Inception of Exploration Stage (September 1, For the Three Months Ended For the Six Months Ended 2010) through February 28, February 28, February 28, Expenses Compensation $ $
